Title: From Bartholomew Dandridge, Jr., to Timothy Pickering, 23 May 1795
From: Dandridge, Bartholomew Jr.
To: Pickering, Timothy


          
            23d May 1795.
          
          By order of the President Bw Dandridge respectfully encloses herewith to the Secretary of War, some papers which have been laid before the President by the Quakers of Philadelphia & which are intended to be sent to the hostile Indians. The President sees no objection to their being communicated to the Indians agreeably to the wish of the Quakers. The President leaves it with The Secy to forward such Kinds of Goods & in such manner as he shall think best.
        